What and where 
is global power? I say that global power is here in this 
Hall, and it is ours if our countries work as one. That is 
the great promise of the General Assembly. The times 
demand that we exercise that power now and to the full.

In my region, the challenges have grown significantly 
since I spoke here last year (see A/68/PV.5). Those 
who say “This is not our business” are wrong. The 
security of every nation will be shaped by the fate of 
the Middle East. Together, we can and must undertake 
urgent humanitarian and security measures, create 
durable solutions for today’s crises and provide new 
opportunities for dialogue, reconciliation, prosperity 
and peace.

The terrorists and criminals targeting Syria, Iraq 
and other countries today are extreme reflections of 
a global threat. Our international community needs a 
collective strategy to contain and to defeat those groups. 
My country is at the forefront of that effort. We are 
leading a number of initiatives to counter extremism. 
As the representative of the Asia-Pacific bloc on the 
Security Council, we seek a strong outcome of the 


Security Council summit on threats to international 
peace and security caused by terrorist acts, to be 
chaired by President Obama this afternoon.

Another critical global focus must be a decisive 
affirmation of mutual respect within and among 
religions and peoples. The teachings of true Islam 
are clear: sectarian conflict and strife are utterly 
condemned. Islam prohibits violence against Christians 
and the other communities that make up each country. 
Let me say once again that Arab Christians are an 
integral part of my region’s past, present and future. 
I call on Muslim and other leaders to work together 
against falsehoods and divisive actions.

Jordan is honoured to have spearheaded global 
interfaith and intrareligious initiatives. Building on 
that, Jordan will introduce a draft resolution covering 
the general proposal that a new international offence, 
falling under the crimes of genocide and crimes against 
humanity, be considered on the basis of the aberrant 
new crimes against religious communities seen recently 
in Syria and in Iraq.

Together, let us also address the conditions that 
extremists exploit. Radicalization thrives on injustice, 
insecurity and marginalization. The Assembly’s 
transformative development agenda can give the 
world’s people a better way forward through concrete 
programmes and investments that will change lives.

We must also work actively for consensus-driven 
political solutions to regional crises. The security 
situation in Syria, Iraq and Lebanon must be addressed 
comprehensively. Jordan supports a united and stable 
Iraq with an inclusive national political process. In 
Syria, there must be a political solution based on 
reforms that give all communities a role in rebuilding 
their country. International influence is vital to bring 
the moderate opposition and the regime back to the 
negotiating table immediately.

The heavy flow of Syrian refugees continues. My 
country is sheltering nearly 1.4 million Syrians. We 
are now host to the world’s third-largest number of 
refugees, and that is placing an overwhelming burden 
on Jordan’s people, infrastructure and already limited 
resources. The refugee crisis is a recognized global 
responsibility and demands a global solution. To date, 
the response has not kept pace with the real needs. 
There must be a concerted effort to get humanitarian 
assistance flowing inside Syria and to support host 
countries and communities, including Jordan.

We cannot address the future of my region without 
addressing its central conflict: the denial of Palestinian 
rights and statehood. This year, yet again, we have 
seen a dangerous halt in the progress towards peace 
and a Palestinian State. Instead, in Gaza, we have seen 
another violent detour into conflict. How shall we heal 
the families who have lost so much? How shall we offer 
hope to young people whose futures are at risk? A first 
imperative step is to mobilize international efforts to 
rebuild Gaza. As we do so, we must also marshal the 
united global response needed to achieve a once-and-
for-all lasting settlement. Such action can create the 
environment necessary to relaunch the final status 
negotiations on the basis of the Arab Peace Initiative.

That approach offers a clear path — the only 
path — to a comprehensive settlement based on the 
two-State solution, international legitimacy and the 
terms of reference. For Israel, it offers security and 
normal diplomatic and economic relations with Arab 
and Muslim States and, for Palestinians, a viable and 
independent sovereign State, within the 1967 lines, 
with East Jerusalem as its capital. Unilateral actions 
that seek to pre-empt negotiations must end. Jordan 
strongly opposes threats to the Arab, Muslim and 
Christian identity of Jerusalem. As the Hashemite 
custodian of Jerusalem’s Muslim and Christian Holy 
Sites, I will continue to oppose any violation of the 
sanctity of the Al-Aqsa mosque.

The people of Palestine seek what all humans 
seek. It is the common cause of the General Assembly: 
justice, dignity, opportunity and hope. That is our 
global responsibility. It is in our global power, and we 
must make it our global reality. Jordan stands ready to 
do its part.